—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating prison disciplinary rules prohibiting assaults on other inmates and violent conduct. He challenges the determination on the ground that it is not supported by substantial evidence. We disagree. The evidence relied upon by the Hearing Officer included the eyewitness testimony of a confidential informant who identified petitioner as the individual slashing the face and throat of a fellow inmate with a razor blade. Prior to admitting this informant’s testimony, the Hearing Officer personally interviewed the informant, making the requisite independent assessment of his credibility (see, Matter of Abdur-Raheem v Mann, 85 NY2d 113, 123). Such testimony was consistent with both the misbehavior report and the testimony of the correction officer on duty at the time of the incident. We conclude that substantial evidence supports the determination of petitioner’s guilt (see, Matter of Rentas v Coughlin, 167 AD2d 686). That petitioner presented countervailing testimony simply presented an issue of credibility for resolution by the Hearing Officer (see, Matter of Burgos v Coughlin, 216 AD2d 705).
Mikoll, J. P., Crew III, White, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.